NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             01-FEB-2021
                                             07:51 AM
                                             Dkt. 54 OAWST
                          NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee,
                                  v.
               WAYNE DEXTER BUCAO, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                         HONOLULU DIVISION
                     (CASE NO. 1DTA-18-04163)

                                ORDER
     (By:    Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)

            Upon consideration of the Stipulation for Dismissal of
Appeal filed January 25, 2021, by Defendant-Appellant Wayne
Dexter Bucao (Bucao), the papers in support, and the record, it
appears that the parties stipulate to dismiss this docketed
appeal, under Hawai#i Rules of Appellate Procedure (HRAP) Rule
42(b), and attached to the Stipulation for Dismissal of Appeal is
Bucao's declaration showing he understands the consequences of
voluntary dismissal, consistent with HRAP Rule 42(c).
            Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal is approved and the appeal is dismissed.
            DATED:   Honolulu, Hawai#i, February 1, 2021.

                                       /s/ Lisa M. Ginoza
                                       Chief Judge

                                       /s/ Keith K. Hiraoka
                                       Associate Judge

                                       /s/ Clyde J. Wadsworth
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                    Associate Judge




                                2